UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7382


WILLIAM MICHAEL HUGGINS,

                Plaintiff - Appellant,

          v.

OFFICER ROACH; DREW STANLEY; DENNIS ROWLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-ct-03002-BO)


Submitted:   February 23, 2017            Decided:   March 1, 2017


Before TRAXLER and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William Michael Huggins, Appellant Pro Se.   Joseph Finarelli,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Michael Huggins appeals the district court’s order

and judgment accepting the recommendation of the magistrate judge

and granting summary judgment to the Defendants and dismissing

Huggins’ civil rights complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.          Huggins v. Roach, No. 5:15-ct-

03002-BO (E.D.N.C. Sept. 19, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                   2